Citation Nr: 0701860	
Decision Date: 01/23/07    Archive Date: 01/31/07	

DOCKET NO.  04-30 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for residual scarring from gunshot wounds 
involving the left lower chest wall and left buttock, with 
retained fragments.   

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of the right thumb with 
degenerative joint disease.   

3.  Entitlement to a total rating based on individual 
unemployables due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

In the veteran's request to withdraw his appeal dated in 
December 2006, he added that he was requesting an increase in 
compensation for his service-connected back disorder and 
service-connected post-traumatic stress disorder (PTSD).  
This request is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  Active service from June 1988 to July 1992 has been 
documented.  Almost four years of prior active service has 
been reported.

2.  In a December 2006 statement, prior to the promulgation 
of a decision in the appeal, the veteran stated that he 
wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the veteran, the 
applicable VA file number, and a statement that the appeal is 
being withdrawn.  38 C.F.R. § 20.204 (2006).

The record reflects that the veteran perfected an appeal from 
a June 2004 rating decision that, in pertinent part, 
confirmed and continued a 10 percent disability rating for 
the veteran's residual scarring from a gunshot wound to the 
left lower chest wall and left buttock, confirmed and 
continued a noncompensable disability rating for residuals of 
a fracture of the right thumb with degenerative joint 
disease, and denied entitlement to a total rating based on 
individual unemployability by reason of service-connected 
disabilities.  In a December 12, 2006 communication, the 
veteran stated that he wanted to "withdraw appeal."  The 
Board finds that this statement qualifies as a valid 
withdrawal of the appeal in accordance with the provisions of 
38 C.F.R. § 20.204.

In light of the veteran's withdrawal of this appeal with 
respect to the issues at hand, there remains no allegation of 
error of fact or law for appellate consideration.  Therefore, 
the Board does not have jurisdiction to review the denial of 
the claims for increased ratings for residuals of a fracture 
of the right thumb and for residual scarring from a gunshot 
wound involving the left lower chest wall and left buttock 
and entitlement to a total compensation rating based on 
individual unemployability by reason of the severity of 
service-connected disabilities.  


ORDER

The appeal is dismissed.



	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


